—Order unanimously affirmed without costs. Memorandum: Contrary to petitioner’s contention, Family Court did not err in dismissing the petition to modify the prior custody order without conducting a hearing (see, Matter of Wurmlinger v Freer, 256 AD2d 1069). Petitioner failed to make a sufficient evidentiary showing to warrant a hearing (see, Matter of Jones v Stone, 267 AD2d 1054; David W. v Julia W., 158 AD2d 1, 6-7). (Appeal from Order of Erie County Family Court, Figliola, J.H.O. — Custody.) Present— Pigott, Jr., P. J., Pine, Wisner, Hurlbutt and Kehoe, JJ.